Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 6 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        le 6 7ber 1782
                     
                     j’ai reçu Les deux Lettres que votre Excelence ma fait Lhonneur de m’ecrive du 3 et du 4 de septembre Le courier etoit pret de partir Lorsque La premiére est arrivé ce que fera que vous recevrés mes deux Lettres at la fois parce que j’ai empîché Le premier courier de partir j’ai Lhonneur de vous remercier des avis que vous avés La bonté de me donner Le dernier est comforme a ce que me mande Le Commissaire de L’Etat de rod island  à niewport & où il m’a envoyé une Lettre de L’amiral digby que me propose un Echange de prisonniers ce commissaire me marque que Le raport du parlemantaire est qu’ils ont vu dans Leur route 24 Vx de Ligne commande par Les amiraux pigot et hood.  jai vu hier deux officiers françois prisonniers que Les anglois ont renvoyé d’halifax ils y ont vu arriver à Leur depart une flotte avec des troupes hannovriennes et hessoises.  Les anglois leur ont dit que Le nombre remontoit a 6,000 hommes ce qui est Surement fort exagéré ces troupes devoient atterer sur new york mais sur La nouvelles quil y avoit une escadre françoise sur La cote ils avoient préféré d’aller a hallifax.  au convoir  escorté que par un Vaisseau de 50 canons et par quatre frégattes je suis avec respect de votre excelence Le tres humble et tres obeissant serviteur
                     
                        le Mis de Vaudreuil
                     
                  
                  Translation
                     I am favored with your Excellencys two Letters of the 3d & 4th Septr—the Express was on the point of setting out when the first arrived so that you will receive both my Letters at once—The intelligence contained in your last agrees with what I had receivd from the Commissary of the State of Rh. Island at Newport who transmitted me a Letter from Admiral Digby proposing an Exchange of Prisoners—the Commissary says the reports from the flag are that they saw on their passage 24 Ships of the line under Admirals Pigot & Hood—I have seen two french officers Prisoners, that the English have sent from Halifax—they saw a fleet arrive there with Hannoverian Troops & Hessians the English said 6000 Men which must surely be an exaggeration these troops were to have gone to N. York but the news of our being on the Coast drove them in to Hallifax—they were convoyed by a fifty Gun ship & 4 frigates.  I am with respect.
                     
                  
               